DETAILED ACTION
This Office action is regarding Applicant's claims filed 17 December 2019 to a prior Office action.  Claims 1-18 are pending.  
This Office Action is a First Action Allowance.  
Allowable Subject Matter
Claims 1-18 are allowed, as presented on 17 December 2019.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 10, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1 and 10 of:
“determining the geospatial location to be compressed, the geospatial location represented in a coordinate system; 
determining a first prediction for the geospatial location to be compressed; 
defining a geometrical projection of the Earth, the geometrical projection having a set of faces, wherein the geometrical projection is oriented based on the first prediction; 
subdividing the geometrical projection of the Earth to create a set of vertices on each face of the geometrical projection of the Earth; 
projecting the geospatial location to be compressed onto the geometrical projection of the Earth, wherein the geospatial location is projected at a point on a face of the set of faces of the geometrical projection; 
determining an identifier for a vertex of the set of vertices of the face of the geometrical projection that is closest to the point on the face of the geometrical projection corresponding to the geospatial location, wherein determining the identifier comprises assigning identifiers to the set of vertices of the face of the geometrical projection and determining the identifier for the vertex that is closest to the point on the face associated with the projected geospatial location; and 
encoding the identifier to generate the compressed geospatial location corresponding to the geospatial location to be compressed”. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4/10/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161